Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 1 of 33 Page ID #:403




                           EXHIBIT 4
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 2 of 33 Page ID #:404




                                            Wu Meng

                                                And

               Shanghai Zheyun Business Consulting Partnership (Limited Partnership)

                                            Regarding

                    Beijing Dongfang Cheyun Info1mation Technology Co., Ltd.




                                    Equity transfer agreement




                                           June 30, 2017




                                             Exhibit 4
                                             Page 19
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 3 of 33 Page ID #:405


                       Beijing Dongfang Cheyun Information Technology Co., Ltd.
                                      Equity transfer agreement

             This Equity Transfer Agreement (hereinafter referred to as this "Agreement") is
         entered into by and among the following parties (individually referred to as "Party"
         and collectively referred to as "Parties") on June 30, 2017 in Dongcheng District.
         Beijing, China:

             Transferee: Shanghai Zheyun Business Consulting Partnership (Limited and

         Partner) ("Zheyun")

             Address: 4th Floor, No. 416, Zhoushi Road, Pudong New Area, Shanghai




             Transferor: Wu Meng

             ID No.: 14237319730105507x




             Target     Company/Company:       Beijing     Dongfang   Cheyun      Information

         Technology Co., Ltd.

             Address: 7th Floor, Building 1, No.1. No. 188, West South Fourth Ring Road.

         Fengtai District, Beijing (Park)




              The debtor of the loan package: LETV Holdings (Beijing) Co., Ltd. (" LETV

          Holdings")

              Address: 1102, 10th Floor, Building 3, No. 105, Yaojiayuan Road, Chaoyang

          District, Beijing




              The creditor of the loan package: Taoyun Capital Group Co., Ltd. ("Taoyun

          Capital")


                                               Exhibit 4
                                               Page 20
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 4 of 33 Page ID #:406



            Domicile:



            Actual Controller of LeEco: Jia Yueting

            ID No.:




                                            Exhibit 4
                                            Page 21
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 5 of 33 Page ID #:407


          Whereas:
                (l) Beijing Dongfang Cheyun Information Technology Co., Ltd. ("Target
          Company"') is a limited liability Company established and validly existing ander the
          laws of the PRC. The legal representative is Peng Gang. It was established on May 21,
          20 I 0. As of the date hereof, its registered capital is RMB 1 l million. All shareholders
          have paid their contributions. The Target Company and Easy Go Ino. (Cayman)
          ('·Easy Go") jointly serve as the intellectual property bolder and operating entity of
          Easy Go Car Use (''Easy Go Group'"), which is the e-commerce platform for
          providing scheduled car services.

              (2) Wu Meng (the "Transferor"), a Chinese citizen, the controlling shareholder of
         the Target Company and the related party of LETV Holdings, legally holding 66.67%
         of the equity of the Target Company.

              (3) Shanghai Zheyun Business Consulting Partnership (Limited Pa1tnership)
         ("Transferee" or "Zhe Yw1") is a limited partnership legally established and validly
         existing under the laws of the PRC.

            (4) LETV Holdings (Beijing) Co., Ltd. ("LETV Holdings") is a limited liability
         Company established and val idl y existing under the Jaws of the PRC. LETV
         Holdings is the debtor of the package loan as described in Article 2.02(b) of this
         Agreement. .

              (5) Jia Yueting, as the actual controller of LETV Holdings and other related
         entities ("Actual Controller of LeEco"), directly or indirectly controls including but
         not limited to, LETV Holdings (Beijing) Co.. Ltd. , LeEco Mobile Intelligent
         Information Technology (Beijing) Limited Company, LeEco Sports Industry
         Development (Beijing) Co., Ltd. , Lel.e lnteractive Music Culture Development
         (Beijing) Co., Ltd., LeEco Music Cultw-e lndustry Development (Beijing) Co., Ltd.,
         Beijing Bairui Culture Media Co., Ltd .. and Lucky Clover (the above-mentioned
         companies directly or indirectly controlled by the Actual Controller of LeEco are
         collectively referred to as "LeEco Related Entities".

              (6) Taoyun Capital Group Co .. Ltd. ("Taoyun Capital"') is a limited liability
          Company legally established and validly existing under the laws of the PRC. The
          legal representative is Wen Xiaodong.

               (7) The Transferor intends to transfer 66.67% of the equity of the Target
          Company (the '·Target Equity") held by the Transferor to the Transferee in accordance
          with the terms and conditions of this Agreement, and the Actual Controller of LeEco
          shall procure Lucky CloverLimited ("Lucky Clover"). the controlling shareholder of
          Easy Go, to transfer its 66.67% equity interest in Easy Go ("Easy Go Equity.') to the
          designated overseas affiliates of Yunyun Capital and separately sign the corresponding
          overseas equity transfer agreement.



                                                 Exhibit 4
                                                 Page 22
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 6 of 33 Page ID #:408


               (8) Taoyun Capital and its related parties have reached consensus with tl,e f.ctUal
          Controller of LeEco and the LeEco Related Entities on payment of the cons~deration
          for the Target Equity and Easy Go Equity by deduction of the part or all ow
                                                                                    5fhe- claims
          in the package loans (col lectively referred to as the "Transaction").     _ .J .        ~
                                                                                      ·:",,,., ,., t~   1 \   t,   '
                                                                                                                         "I
                                                                                          c-'                          '\~
                                                                                                ' :o , ~

              In view of this. through friendly consultations, based on the principle of equality
          and mutual benefit and in accordance with Lhe Contract Law of the People's Republic
          of China, the Company Law of the People's Republic of Cbjna and other relevant laws
          and regulations, all Parties have reached Lhis Agreement on the above-mentioned
          equity transfer and payment of the consideration for the Transaction contemplated
          hereunder using the related claims in the package loans as follows.

              Article 1 Equity Transfer

              Article 1.01 Valuation of Easy GoG roup

             Prior to trus Transaction, the Transferor, the Transferee, Taoyun Capital. the
         Actual Controller of LeEco, and the LeEco Related Entities agreed that Easy Go
         Group was valued at US$660 million as of the signing date hereof (converted to RMB
         4.488 billion yuan according to the exchange rate of I USO to RMB 6.80 yuan) on the
         premises that the Transfen:e shall complete the due diligence as described in Article
         l.02(b) hereof and there is no significant adverse event that would affect the
         Transaction after the signing of this Agreement.

             Article 1.02 Transaction Consideration, Due Diligence and Transaction
          Consideration Adjustment

              (a) Transaction Consideration:

               The equities to be transferred in this Transaction includes 66.67% of the equity of
          the Target Company legally held by the Transferor (the "Target Equity") and 66. 77%
          of the equity of Easy Go legally held by Lucky Clover, the controlling shareholder of
          Easy Go ("Easy Go Equity"'). The Transferee agreed to acquire for the total
          consideration (the ·'Transaction Consideration") of US$ 440 million (converted to
          RMB 2.992 billion yuan at the exchange rate of I USD to 6.80 yuan).After the
          completion of the Transaction the Target Equity will be held by the Transferee and the
          equity of Easy Go will be held by the designated affi liates of Taoyun Capital.
          However, after the signing of this Agreement. the Transferee will complete the
          independent due diligence, and the effectiveness of this Agreement shall be
          preconditional upon non-existence of material adverse impact on the Transaction.

              (b) Due Diligence:



                                                Exhibit 4
                                                Page 23
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 7 of 33 ~._,,\,on
                                                                       Pages..•ID #:409

                                                                                      ~        µf·~:
               After the signing of this Agreement, the Transferee will conduct a co
                                                                                      .
                                                                                      - kl/-
                                                                                                . .:lJ'
                                                                                          ~ .sjve
                                                                                                   A1,.~.  ...~
          legal and financial due diligence (''Due Diligence·') on the Ease Grou .~ , . the           ,f,;,,._":J:/
          Transferor, the Target Company, and the Actual Controller of LeEco undertake to'            ,7
          provide all necessary due materials and assistance in the due diligence, including the
          financial forecast data of Easy Go Group for the following 3 years.

              (c) Adjustments to Valuation of Easy Go Group and Transaction Consideration:

               As of the signing date of this Agreement, the Transferor, the Target Company, and
          the Actual Controller of LeEco guarantee that the total debt of the Easy Go Group that
          has been fully disclosed shall not exceed RMB 2.3 billion. The Transferor, LETV
          Holdings and the Actual Controller of LeEco shall be jointly and severally liable for
          the outstanding debts of Easy Go Group exceeding RMB 2.3 billion. including but not
          limited to outstanding bank loans, private loans, other arrears or any contingent
          liabilities (collectively referred to as "Excess Unliquidated Liabilities").ln such case,
          according to the professional advices of intem1ediary agency, the Transferee may
          adjust the valuation of the Easy Go Group and the considerations for the Target Equity
          and the Easy Go Equity, and deduct the corresponding amount from the Transaction
          Consideration paid by the Transferee, or recover the amount from the relevant jointly
          liable person.

              Article 2 Closing

              Article 2.01   Time and Location of Closing

             (a) The Parties shall sign this Agreement on the date fist written above m
          Dongcheng District, Beijing, China.

              (b) Within 45 working days after this Agreement is signed and comes into effect.
          the changes in the industrial and commercial registration for the equity transfer shall
          be completed.

               (c) After this Agreement is signed and comes into effect. the Transferee shall
          cancel the creditor's rights and debts and make payment to the Target Company on the
          date and in the method specified in paragraphs 2.02-2.03 hereof on the premise of
          satisfying the conditions stipulated herein. ("Payment")

               2.02   Deduction of Transaction Consideration

               The Transaction shall be a debt-based acquisition, and the consideration for the
           Transaction is divided into two parts:

              (a) The first part of the Transaction Consideration is in the form of debt
           commitment, and the Transferee agrees to bear the total debt of the Easy Go Group


                                                 Exhibit 4
                                                 Page 24
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 8 of 33 Page ID #:410



          not exceeding RMB 2.3 biUion. After the completion of the change in the,registration
          for equity and the industrial and commercial registration change for the Target Equity
          transfer and the Easy Go Equity transfer, the Transferee shall be dee,lled to have
          assumed the debt.                                                                            ~:,.
                                                                                                :;;_,,;;

              (b) The second part of the Transaction Consideration is in the form of credit
         deduction, Taoyun CapitaJ and its related parties and the Actual Controller of LeEco
         and the LeEco Related Entities agree to deduct the consideration for the Transaction
         in the amount of RMB 692 million using the claims contained in the package loans
         totaled RMB 692 million yuan. After this Agreement is signed and becomes effective,
         the above claims are deemed to have been deducted.

              (c) The Transferor and the Actual Controller of LeEco hereby clarify and confirm
         that after the completion of the above two parts, the Transferee sha!J be deemed to
         have paid the full consideration for the Transaction.

              Article 2.03 Payment Arrangements for Target Company

             With respect to the debt commitment under Article 2.02(b) of this Agreement, in
         order to solve the problem of insufficient operating cash flow of the Target Company
         within the Easy Go Group. the Transferee will provide money to the Target Company
         in several installments, the specific payment time of which shall be negotiated
         separately by the Transferee and the Target Company. However, the first installment
         of 430 million yuan shaJI be paid within 2 working days after the signing of this
         Agreement.

              The designated collection account under the Target Company name is as follows:

               Account Name: Beijing Dongfang Cheyun Information Technology Co., Ltd.
               Bank: Ping An Bank Shanghai Anting Branch
               Account No.: 11015642476000

               The Target Company shall guarantee that the money paid according to this Article
          shall be used for paying off the total debts of the Easy Go Group not exceeding RMB
          2.3 billion. At the same time, the debt owed to the third party other than the Transferor,
          the Actual Controller of LeEco and LeEco Related Entities as included in the
          above-mentioned total debts shalJ be given the highest priority for settlement ("Third
          Party Debt"). No payment shaJI be made to the Transferor, the Actual Controller of
          LeEco and LeEco Related Entities until the thfrd party debt is fully settled.

              Article 2.04 Fees and Taxes

              (a) The relevant expenses of this Transaction shaJl be borne by each Party
          respectively.



                                                  Exhibit 4
                                                  Page 25
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 9 of 33 Page ID #:411



              (b). Each_ Party shall, i~ accordance with applicable law, b'el![ the taxes      1~
          connection with the Transact10n, except that the Party shall perfo m the withHof-tling
          obligation in accordance with the law (however, when asserting and
                                                                                       \\
                                                                                         achtally~
                                                                                           \

          performing the withholding obligation, one Party shall provide legal evidence in
          advance and obtain the consent of other Parties).

              Article 3 Change in Target Equity and Easy Go equity

              Paragraph 3.01 Capital Increase

              The Transferor or LETV Holdings shall complete the industrial and commercial
          registration for the Target Company's capital increase of US$230 million from this
          Agreement is signed and becomes effective until the fulfillment of paragraphs 3.02
          and 3 .03 of this Agreement.

            Article 3.02      Industrial and Commercial Registration Change Related to
         Target Equity

              Within forty-five working days after this Agreement is signed and becomes
         effective, the Target Company shall complete the industrial and commercial
         registration change related to the equity transfer at the industrial and commercial
         registration authority, and obtain the new Business License for Enterprise Legal
         Person of the Target Company after the completion of the industrial and commercial
         registration change, a copy of which (bearing the official seal of the Target Company)
         shall be submitted to the Target Company.

             The Parties shall provide appropriate assistance in the course of the industrial and
          commercial registration change (if needed).

             Article 3.03 Industrial and Commercial Registration Change Related to Easy Go
          Equity

               Within three working days after this Agreement is signed and becomes effective.
          the Parties shall prompt the designated overseas affiliates of Taoyun Capital, Lucky
          Clover and the Actual Controller of LeEco to complete the signing and entry into
          force of the overseas equity transfer agreement, and complete the industrial and
          commercial registration change related to the Easy Go Equity within the time limH
          specified in the overseas equity transfer agreement.

             The Parties shall provide appropriate assistance in the course of the industrial and
          commercial registration change (if needed).

               Article 4 Equity Repurchase




                                                Exhibit 4
                                                Page 26
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 10 of 33 Page ID
                                  #:412

            Article 4.01 Equity Repurchase

            Upon reaching consensus among the interested partjes such as the designated             /
       overseas affiliates of Taoyun Capital, the Transferor, and the Actual Controll~l of
       LeEco. the Transferor may require to repurchase prut or all of the equity at the agreed
       reasonable price and at the time approved by the Parties (provisional 15% annual
       interest rate) ("Repurchase").

            Article 5 Representations and Warranties of the Transferor

            Article 5.0 I The Transferor is a person with full capacity for civil conduct.

             Article 5.02 The Transferor has all the necessary powers, authorizations and
       capabilities to s ign and deliver all transaction docwnents. fulfill its obligations under
       this Agreement and other transaction documents. and asstune legal liabil ity for the
       legal consequences. Each transaction document, once being signed and delivered.
       shall constitute a valid and legally binding obligation to the Company and its existing
       shareholders and may be enforced in accordance with its respective terms.

            Article 5.03 The Transferor hereby represents and wru-rants to the Transferee that,
       unless otherwise stated in advance, the Transferor's representations are true, accurate
       and complete in material terms as of the date of this Agreement.

            Article 5.04 The Transferor shall promptly obtain the resolution documents of
       the Company related to the equity transfer specified in this Agreement, and the legal
       documents on waiver of the right of first refusal that by other shareholders.

            Article 5.05 The Transferor is the legal owner of the Target Equity. and no pledge
       or other security interest or any other third party rights have been created on the
       Target Equity.

            A11icle 5.06 As of the signing date of this Agreement, except as disclosed to the
       Transferee by the Transferor, there is no situation that causes or may cause tax
       disputes, tax penalties or relevant judicial proceedings against the Transferee; the
       Target Company has not been involved in any disputes, punishments or judicial
       proceedings, including but not limited to any litigation, arbitration, administrative
       proceedings, enforcement measures or enforcement proceedings; there are no
       undisclosed Excess Unliquidated Obligations to be assumed by the Target Company
       and no cause of the above-mentioned obligations; the tax penalties, litigation.
       arbitration, administrative proceedings, enforcement measures, coercive measures,
       and Excess Unliquidated Obligations arisen prior to the date hereof shall be settled by
       the Target Company, however. the liability and damages for the Target Equity arising
       therefrom shall be borne by the Transferor.




                                               Exhibit 4
                                               Page 27
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 11 of 33 Page ID
                                  #:413

            Article 5.07 The execution, delivery and performance of this Agreement and
       being a Party to this Agreement shall not violate or contravene any laws. regulations            -~.~
       or government directives applicable to any of its assets, property or business.   _..         ll( /
                                                                                         ~~~~
            Article 6 Representations and Warranties of the Transferee

             Article 6.01 The Transferee is an enterprise legal person established and validly
       existing according to law, and has the qualifications and rights of civil subjects that
       are compatible with the conclusion and performance of this Agreement. Once being
       duly authorized, signed and delivered by the Parties. this Agreement shall constitute a
       legal, valid and binding obligation to the Transferee and may be enforced in
       accordance with the terms hereof. The Transferee is not subject to any bankruptcy,
       restructuring, insolvency, litigation or other claims that generally affect the rights of
       its creditors.

             Article 6.02 Except for the lawful authorization to sign and execute this
       Agreement, the Transferee's execution and performance of this Agreement will not
       violate its business license, shareholder agreement, limited partnership agreement.
       articles of association (as applicable) or similar organization documents and will not
       violate any relevant laws or any government authorization. or any other agreement to
       which it is a Party (or binding it). In addition, there is no occurred and unsettled
       litigation, arbitration or other judicial or administrative proceedings which will affect
       its ability to perform any of its obligations under this Agreement.

            The source of the funds used by the Transferee to pay the first part of the
       Transaction Consideration is legal. There is no violation of any applicable laws and
       regulations, and no claim against or liability of the Company will be incurred.

            Article 6.04 The execution, delivery and performance of this Agreement and
       being a Party to this Agreement shall not violate or contravene any laws, regulations
       or government directives applicable to any of its assets, property or business.

             Article 7 liability for breach of contract

              Article 7.01 If any Party violates the provisions hereof and causes any loss to the
        other Parties, it shall bear the corresponding liability for compensation and pay all the
        litigation costs including the lawyer's fee incurred by the other Parties. In case of late
        payment, the default Party shall pay liquidated damages to other Parties at five over
        ten thousand of the unpaid amount for each day of delay.

             Article 8 Miscellaneous

             Article 8.01 lnterpretation and Interpretation Principles




                                               Exhibit 4
                                               Page 28
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 12 of 33 Page ID
                                  #:414




            (b) "Writing" means any form ofrecordable information that can be identified by
       normal means of visualization, including but not limited to fax. electronjc
       transmission, e-mail, SMS, letters. etc.

            (c) References to or use of "hereunder" include all terms of this Agreement and
       its items, objectives, sentences, phases and words. "Article" includes and only
       includes the specified article and the paragraphs, items, sentences, phrases and words
       thereof. The "Clause" includes and only includes the specified Clause and all the
       items, sentences and words thereof. "Items" "Includes and includes only the specified
       items and all the items, sentences, phrase and words thereof.

            (d) References to "Parties" shalJ include all Parties listed in the preamble to this
       Agreement, and the Parties shall only assume individual, independent and non-joint
       legal obligations with respect to their own rights and obligations under this Agreement
       (unless otherwise expressly agreed).

            (e) "Including'' or ··including but not limited to", is merely used as an
       enumeration and shall not to be construed as limiting, restricting, or excluding any
       other includible items than those enumerated.

           (f) ·'Delivery" means the legal fact that movable objects such as movable
       property or right certificates are transferred between entities.

             (g) ·'Law" means the law that applies generally or specifically to a particular
        matter under this Agreement. Subject to the provisions on goverrung law under
        Article 8.12 hereof, references to "applicable law·· refer not only to the laws enacted
        and enforced by the specific national or regional legislature in accordance with the
        applicable procedures, but also the normative documents enacted by local
        legislature, the state or local judjcial organs or administrative organs in accordance
        with the applicable procedures and generally accepted by the country or region as
        legally binding, regardless of whether they are named as laws. norms, regulations.
        rules, decisions, orders, opinions. notices or other. These laws shall be implemented.
        enforced and uruversally legally binding at the time of signing this Agreement. as
        an1ended and revised by the competent authorities from time to time.

              (h) "Judgment" means the judgment or ruling made by a court of competent
        jurisdiction in accordance with the applicable procedural law and substantive law; or
        the arbitration award made by the arbitral tribunal of competent jurisdiction in




                                              Exhibit 4
                                              Page 29
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 13 of 33 Page ID
                                  #:415

        accordance with the applicable arbitral proceedings and substantive law ag'teed upon
        herein.
                                                                                                  ' \ t{
                                                                                              - /'.'..
             (i) Any reference to "proceedings" shall include litigation proceedings and              '"
       arbitration proceedings. Litigation proceedings shall include criminal, civil- afla
       administrative litigation proceedings; the arbitration proceedings shall include labor
       arbitration proceedings, commercial arbitration proceedings, international arbitration
       proceedings and other types of arbitration proceedings.

             G) Both "within" and "in" shall include this number/day; "over" shall not include
       this number/day.

            (k) Where any amount and number are used, in case of inconsistency between
       the capitals and lower-case letters. or inconsistency between the Arabic numerals and
       the Chinese numerals, the capitals or Chinese number shall prevail.

            (l) Any reference to "day" means a calendar day, starting from 0:00 an1 Beijing
       time until 24 hours later. References to "working days" or "business days" means any
       day or days other than Saturdays, Sundays and holidays, rest days in accordance with
       the applicable laws of the People's Republic of China or other countries or regions.
       Except as otherwise required by the context, if any of the rights or obligations under
       this Agreement are to be exercised or performed on a non-working day, the exercise
       or performance shall be extended to the fi rst working day after that date. ·'Day"
       includes the day, and "next day" is the day following the alleged day.

            (m) Any reference to "yuan" or "YUAN" means the common currency of the
       People's Republic of China. References to ·'dollars" refer to the statutory common
       currency of the United States of America. Unless otherwise expressly agreed to use
       US dollars or other currencies, any payment obligations under this Agreement shall be
       denominated, settled and paid in RMB.

              (n) Any reference to "Chinese" shall mean the simplified Chinese characters
        commonly used in the mainland of the People's Republic of China in conformity with
        the standards for the use of Chinese languages and characters issued by the
        State Language Commission of the People's Republic of China.

             Article 8.02 Confidentiality

             (a) Confidential infom1ation under this Agreement, (i) for any individual,
        confidential information shall include the information contained in the Resident
        Identity Card of the People's Republic of China, other national or regional passport
        and other identification documents, such as the person's telephone nwnber. mobile
        phone number or other contact information, home address, office address, marriage
        status, property information, etc. (ii) for any entity, co11fidential infonnation shall



                                              Exhibit 4
                                              Page 30
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 14 of 33   Page ID
                                                                   \\a~1l1t,o,
                                  #:416
                                                                                         ~
                                                                                           ~wr.:1:~~
                                                                                                ~
       . I ude .its patented teehnology, software source code, know-how, tra .:, s crets,
       me                                                                                                 s:;:-;--. ~·
       product_ de~elopment plan, pricing_ strategy, ~us_iness method, investment,_ ~-: }fm!,iion/ W,,\' /~
       reorgaruzatLOn, bank loan, bond issuance. listing plan, employee recruJ~,tl p~n,              h :"~
       financial accounting information, etc.; (iii) for any matter or Transaction under this         ·
       Agreement, confidential information shall include pre-contact, negotiation, meeting,
       conference, commwucation, mail, letter. fax and the drafting, modification,
       negotiation, signing, payment, delivery of or under the transaction agreement
       (including this Agreement),etc.; (iv) for the above information or other infom1ation,
       against which appropriate confidentiality measures have been taken, or have been
       identified as "confidential". which the information holder is unwilling to disclose or
       make it known by others, and the disclosure or known to others of which will cause
       economic loss to or other significant adverse effects on information holder shall
       constitute the confidential information under this Agreement.

            (b) Unless compulsorily disclosed, anyone who acquires, receives, saves, uses,
       copies and transmits confidential information is obliged to take appropriate
       confidentiality measures so that they are not disclosed. revealed or known to others.
       "Compulsory disclosure" means the disclosure made according to legal, judicial or
       administrative requirements, including disclosure to any relevant government
       department or stock exchange in accordance with applicable laws or stock exchange
       rules. In the event of a mandatory disclosure, the disclosing Party shall, at the
       reasonable time prior to the disclosure and to the extent permitted by applicable law,
       consult with the confidential information provider and do its utmost to keep the
       disclosed information confidential. However. for the purposes of completion of this
       Agreement or the Transaction hereunder, one Party may disclose the confidential
       information to its affiliates or intermediary agencies such as legal counsel, financial
       advisors, etc., and shall ensure that the recipient of the infom1ation fully understands,
       knows and agrees to assume the same obligation of confidentiality as the disclosing
       Party. In addition, no Party may use confidential information in any way for any other
       purpose.

             (c)For any information disclosed or permitted to be disclosed by either this
        Agreement or any Party hereto, becomes or has been publicly available at the time of
        disclosure for reasons not attributable to any Party or its affiliates, or is derived from
        any bona fide third party, the recipient of the information shall not assume
        confidentiality liability within the scope of the information obtained. However, in no
        event shall any information be deemed to be non-confidential solely due to any
        provision that no confidentiality liability shall be assumed.

             Article 8.03 Effectiveness, Amendm ent and Termination

             (a) This Agreement shall become effective upon being signed and and/or
        stamped by the legal representatives or the authorized representatives of the Parties or
        by themselves ("Signature").



                                               Exhibit 4
                                               Page 31
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 15 of 33 Page ID
                                  #:417                            / . \. n
                                                                                         .r,,·~~. .
             (b) Upon signing on the signing page of this Agreement, each of the Parties shall                     ~ ~   ·
                                                                                                       '            ~'t:,r-
       be deemed to have fully understood and acknowledged the rights of the Parties and                       ,    ,.,"' ~
       the terms and conditions hereof, agreed to perform all of the obligations hereunder                          <~
       after the entry into force of this Agreement, be willing to be bound by all of the terms            /        ._;;
       and conditions hereof and assume any legal liability arising herefrom. The Parties
       agree that only affixing the official seal to the signature page or signatory place hereof
       without the signature of the legal representative or authorized representative, or the
       official seal being a non-contract special seal such as financial special seal, or signing
       this Agreement by the person authorized by the legal representative or failure of the
       signatory to obtain written authorization at the time of signature or after signature
       shall not affect the entry into force of this Agreement. Any objection to the validity of
       this Agreement on the grounds that there is only the seal without the signature, this
       Agreement is signed by other person than the legal representative, the seal is
       non-contract special seal or the representative is authorized shall be invalid.

            (c) This Agreement shall not be amended without the agreement of the Parties.
       Any valid amendment shall be made in separate written supplementary agreement to
       this Agreement after reaching consensus .If any Party hereto initiates or files a lawsuit
       or arbitral proceedings, and the court. tribunal or arbitral tribunal of competent
       jurisdiction ultimately rules that any clause or wording of this Agreement is invalid
       or unenforceable ("lnvaJid Clause") and have to be modified, the Parties shall jointly
       complete the an1endment through good faith negotiation and based on the basic
       principle of maximizing compliance with this Agreement, so that the matters proposed
       and the rights and obligations of the Parties hereunder can be completed and achieved
       to the maximum extent. lf, witliin fifteen (15) days after the ruling takes effect, the
       Parties are still unable to reach an agreement on the amendment of this Agreement.
       then:

                (i)    this Agreement may be un-amended and such invalid clause shall be
                      deemed and construed to have not been formulated or contained herein
                      from the effectiveness of this Agreement; or.

                (ii) if the invalid clause actually constitutes the fundamental clause hereof, or
                      the invalidity or non-existence of such clause will lead to the
                      fundamental purpose of this Agreement being unfulfilled or uncontinued
                       performance of this Agreement, this Agreement shall be terminated.

            (d) Each Party hereto shalJ use its reasonable and best efforts to abide by and
        perform this Agreement. This Agreement shall not be terminated without the
        agreement of the Parties except

                 (i) if any court, tribunal or arbitral tribunal of competent jurisdiction rules, in
                          accordance with applicable law, that all or part of the terms hereof is
                          invalid, revoked or unenforced, or if any government department



                                                Exhibit 4
                                                Page 32
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 16 of 33 Page ID
                                  #:418                          ~, ff Tr~/.
                                                                                      "·~-..;::·It•
                                                                                              ~    "o;..

                       decides to terminate all or part of this Agreement, this Agreement or       '4\.
                       the corresponding terms shaJJ be terminated;                          .~
                                                                                            l/ ·~, ;
                                                                                                            !
                                                                                         ,' 1].       "
                (ii) If any Party seriously violates this Agreement, which leads to-the              ;:..
                        fundamental purpose of this Agreement being unfulfille~ ~
                        uncontinued performance of this Agreement, this Agreement shall be
                        terminated:

                 (iii) Termination in accordance with Article 7 of this Agreement.

            (e) Under the above circumstances, the Party who decides to terminate the
       agreement shaJJ issue a notice of termination to the other Parties and this Agreement
       shall terminate as of the effective date of the notice.

           Article 8.04 Transfer of Rights and Obligations

            No rights and obligations under this Agreement may be transferred to any other
       third party without the unanimous consent of the other Parties. In case of the transfer
       of any rights and obl igations, the Transferor shaJl notify the other Parties in writing
       and obtain their consents before proceeding with the transfer.

           Article 8.05 No Waiver

            Except as otherwise provided by laws and regulations or as otherwise agreed       in
       this Agreement. failure to exercise, being unable to exercise or delay in exercise     of
       any of its rights, powers or remedies under this Agreement or obtained according       to
       this Agreement shall not constitute the waiver on such or any other rights, powers     or
       remedies. The waiver on part of the rights by any Party shall not constitute waiver    or
       exemption from other rights that are not expressly waived.

           Article 8.06 Notice

           (a) Unless otherwise agreed, all notices. complaints. claims, demands and other
       information communicates ("Notices") under this Agreement shall be made in writing
       and delivered by hand, courier, fax. or registered mail (postage prepaid and return
       receipt required).Notwithstanding the forego ing, if the Parties send notice by
       electronic communication in accordance with commercial practices or past transaction
       habits and the recipient raises no objection, such notice shall be deemed to have the
       same legal effect as the written notice. For the purposes of this Agreement. the
       so-called electronic communication means the use of instant messaging methods such
       as e-mail, messages of mobile phones and other mobile communication devices,
       WeChat, QQ or SKYPE to transmit information or to issue notifications. In case of
       agreement on electronic communication. the recipient shall provide an accurate
       number or account to ensme that the notice can be delivered in time. The notice shall



                                              Exhibit 4
                                              Page 33
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 17 of 33 Page ID
                                  #:419
                                                                                           ~{()~
                                                                                         k~iJ.~7~.
       be sent to the address provided by the Parties on the signing page of this Agre~fu~pt,        ~~~~
       or other address changed after this Agreement is signed, as long as the Party el)anges           ~P
       the address according lo the actual situation and immediately informs the other      Party ,1
                                                                                                 I    j~
                                                                                                        ·~ !::'
                                                                                                             ~
       of the changed address. The notice shall specify lhe matters involved, the completion         ~~
       requirements and conditions, and the deadline, and shalJ be written in Chinese. ff the        '~11)
       notice is used to report an incident. it shall state the time, place, process, cause and
       result of the incident and provide evidence. In the case of a correction notice, specific
       errors or defects shall also be indicated.

           (b) A notice sent under this Agreement shall be deemed to be served validly
       ("Service") if any of the following conditions are satisfied:

                (i) if sent by electronic communication. the notice shall be deemed to be
                        validly served on the day when the email is successfully sent actually
                        or as indicated;

                 (ii) if delivered by a person, the notice shall be deemed to be validly served
       on the date of delivery by the person;

                 (i) if sent by registered mail. the notice shall be deemed to be validly served
       on the seventh day after lhe date of mailing (by postmark);

                 (iv) if sent by courier, the notice shall be deemed to be validly served on the
       third day after the delivery of it to the courier service.

            (c) ln the case of any of the above-mentioned services, if the recipient info1ms the
       sender on the day following the date of service and expressly indicates that no notice
       has been received, the notice shall be deemed not to have been served and the Parties
       shall immediately negotiate and determine to resend the notice ("Resent Notice").The
       above mentioned service rules shall still be applicable to the Resent Notice. In the
       event that any notice cannot be severed due to untrue or inaccurate address provided
       by the recipient, or although the notice bas been served, the recipient fails to accept
       process or understand the notice in a timely manner, resulting in the failure of the
       purpose of the notice and losses to the recipient ("Failure of Notice"), the recipient
       shall bear all losses; if the sender suffers any loss due to the Failure of Notice, the
       sender shall have the right to obtaiJ1 compensation from the recipient.

           Article 8.07 Integrity

           This Agreement shall constitute the entire agreement among the Parties with
       respect to the subject maner hereof and this Agreement shaJI have the legal effect of
       replacing any prior written or oral agreement among the Parties on the subject matter
       hereof.




                                               Exhibit 4
                                               Page 34
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 18 of 33 Page ID
                                  #:420

           Article 8.08 Severability

           If any terms or provisions of this Agreement are deemed to be invalid or
       unenforceable in any jurisdiction, such terms or provisions shall be void only in such
       invalid or unenforceable scope. and the remainder shall not be affected and remain' in
       full force and effect. The invalidity and unenforceability of any provision in a
       jurisdiction shall not affect its legal effect in other jurisdictions. It shall remain in full
       force and effect in other jurisdictions. In addition, if any provision of this Agreement
       is deemed to be invalid or unenforceable and will become effective or enforceable in
       case of deletion part thereof, then such provision shall be modified to the extent
       necessary to make it effective and enforceable.

           Article 8.09 Independent Clause

           The provisions on the liability for breach of contract, confidentiality, notice,
       governing law and dispute resolution hereof shall have fully independent legal effect.
       The invalidity, cancellation or termination of the entire (or part) of this Agreement
       shall not affect the legal effect of such provisions, which shall continue to be valid.

           Article 8.10 Headings

           Any headings in this Agreement are for convenjence of reading only and do not
       constitute a summary or explanation of any of the terms of crus Agreement. nor do
       they have any effect on the interpretation of any terms.

            Article 8.11 Languages

            This Agreement is written. interpreted, retained and performed in the Simplified
       Chinese version of the People's Republic of Ch ina. Any Party may translate it into any
       other language according to the respective needs. However, in the event of any
       conflict, inconsistency or discrepancy in the writing, interpretation, and performance
       of the terms in any other language and in the language of this Agreement, the Chinese
       version shall prevail.

            Article 8.12 Governing Law and Dispute Resolution

            This Agreement, any transaction, action, conduct or arrangement under thjs
        Agreement_, and all rights and obligations of the Parties under this Agreement shall be
        governed by the laws of the People's Republic of China and shall be construed in
        accordance with such laws.

             In the event of any dispute arising from this Agreement, any Party shall have the
        right to file litigation with the People's Court of competent jurisdiction at the place
        where this Agreement is signed.



                                                 Exhibit 4
                                                 Page 35
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 19 of 33 Page ID
                                  #:421


           8.13
                                                                                              ;,:   .....
            This Agreement is made in eight 01iginals with each Party holding one            .      ~
       original, and the remaining (2) originals shall be used for registration with ,the > b'l.
       registration authority (if required), each of which shall have the same legal effect.

           (The remainder is left blank intentionally)




                                              Exhibit 4
                                              Page 36
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 20 of 33 Page ID
                                  #:422




           Signed by:                              Business Consulting

       Partnership) (0

           signature:

           Position:

           Signatory: Wu Meng

           signature~?    ,*7       ~}.\ ·'1';f_
                   ~                "
           Signed by: Beij!n : ~ ~ ~ e yun Information Technology Co., Ltd.

       (official sea_tj    ~~
           signature:

           Position:

           Signed b:t: LETY Holdin3J~W.&)                      , Ltd. (official seal)

           signa~                       k.&_ ./
           Position:

                                     ital Group Co., Ltd. (official seal)

           signa


           Signed by: Jia Yueting

           signature:~~         .     •~


                        ~~




                                                   Exhibit 4
                                                   Page 37
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 21 of 33 Page ID
                                  #:423




                                    Exhibit 4
                                    Page 38
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 22 of 33 Page ID
                                  #:424




                                    Exhibit 4
                                    Page 39
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 23 of 33 Page ID
                                  #:425




                                    Exhibit 4
                                    Page 40
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 24 of 33 Page ID
                                  #:426




                                    Exhibit 4
                                    Page 41
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 25 of 33 Page ID
                                  #:427




                                    Exhibit 4
                                    Page 42
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 26 of 33 Page ID
                                  #:428




                                    Exhibit 4
                                    Page 43
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 27 of 33 Page ID
                                  #:429




                                    Exhibit 4
                                    Page 44
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 28 of 33 Page ID
                                  #:430




                                    Exhibit 4
                                    Page 45
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 29 of 33 Page ID
                                  #:431




                                    Exhibit 4
                                    Page 46
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 30 of 33 Page ID
                                  #:432




                                    Exhibit 4
                                    Page 47
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 31 of 33 Page ID
                                  #:433




                                    Exhibit 4
                                    Page 48
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 32 of 33 Page ID
                                  #:434




                                    Exhibit 4
                                    Page 49
Case 2:18-cv-10255-SJO-MRW Document 25-5 Filed 03/04/19 Page 33 of 33 Page ID
                                  #:435




                                    Exhibit 4
                                    Page 50
